 In the Matter of TEXAS HARDWOOD MANUFACTURING COMPANY ANDSOUTHERN HARDWOOD COMPANY, EMPLOYERSandCONGRESS OF IN-DUSTRIAL ORGANIZATIONS,PETITIONERCaseNo. 16-R-0029-Decided April 11, 1947Messrs. Alto B. Cervinand J.C.Muse, Jr.,of Dallas, Tex., for theEmployers.Messr.W. E. KeeterandW. L. Campbell,of Dallas, Tex., for thePetitioner.Mr. Stanley Segal,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon an amended petition duly filed, the National Labor RelationsBoard, on January 10, 1947, conducted a prehearing election amongthe employees of the Employers in the alleged appropriate unit, to de-termine whether or not they desired to be represented by the Petitionerfor the purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 72 eligiblevoters, of whom 58 voted for the Petitioner, 8 voted against the Pe-titioner, and 5 voted under challenge.Thereafter, a hearing was held at Dallas, Texas, on February 13,1947, before Claude H. Eads, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Employers' motion'to dismiss the petition on the ground thatthe "CIO Organizing Committe" is not a labor organization withinthe meaning of Section 2 (5) of the Act is denied for reasons statedhereinafter.Upon the entire record in the case, the National'Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE 13USINESS OF THE EMPLOYERS 1Texas Hardwood Manufacturing Company and Southern Hard-wood Company are Texas corporations with offices and sole plantIThe name of the Employer was designated in the petition and the notices of electionas TexasHardwoodManufactuiing CompanyAt thehearing it developed that another73 N. L. R. B, No. 68.356 OTEXAS HARDWOOD MANUFACTURING COMPANY357in Dallas, Texas, where they are engaged in the manufacture of di-mension furniture.The Employers annually, purchase for their man-ufacturing operations raw materials valued at approximately $250,-000, of which about 40 percent is purchased outside the State of Texas.The Employers annually sell manufactured products valued at ap-proximately $600,000, of which about 65 percent is shipped out ofthe State.The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employers.2III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenanceemployees, including the janitor and watchmen, but excluding officeand clerical employees, salesmen, and supervisory employees.TheEmployers agree that this unit is generally appropriate.They would,corporation, Southern Hardwood Company, was the Employer of some of the employees inthe unitAccoidingly, the Petitionei moved to amend the caption to read as aboveThehearing officer granted this motion over the objection of the EmployersSouthern Hard-wood Company is a wholly owned subsidiary of Texas Haidwood Manufacturing Companyand has the sane stockholders and officersThe operations of the two companies are closelyintegratedThey share the same premises, have common supervision and personnel poli-cies, interchange employees, have a common office staff, and in all iespects function as asingle employerOn the insistence of the Employers, the employees of both companieswere included in the unit and voted in the electionUnder these circumstances, we findthat Texas Hardwood Manufacturing Company and Southern Hardwood Company are asingle employer within the meaning of Section 2 (2) of the Act and that the hearing officer'sruling permitting amendment of the caption was proper2At the hearing, over the objections of the Employers, the hearing officer granted thePetitioner'smotion to change the name of the petitioning labor organization from "CIOOrganizing Committee," the name under which it appeared on the amended petition andon the ballot, to "Congiess of Industrial Organizations " The Employers moved to dismissthe amended petition on the ground that the "CIO Organizing Committee" is not a labororganization within the meaning of the Act, they conceded that the Congress of IndustrialOrganizations is a labor organization.The "CIO Organizing Committee" is a departmentwithin the Congress of Industrial organizations devoted to oigamzing employees for col-lective baigaining purposes.Accordingly, we find that it is a labor organization withinthe meaning of Section 2 (5) of the Act.we further find that the modification of thePetitioner's name permitted by the hearing officer was proper in the circumstances. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, exclude the janitor and watchmen, whose votes werechallenged.The janitor sweeps and cleans the offices and services an apartmentlocated above the offices, used by customers of the Employers.Thejanitor's work is that of a maintenance employee.Regardless of theplace of his employment, we believe that he should be included inthe same unit with production and maintenance employees generally.We shall include him.3The Employers employ three watchmen, one on each shift to tourthe premises, guarding against fire and the unauthorized presence ofstrangers on company property. In addition, the watchmen checkthe boilers to make certain that the proper amount of pressure ismaintained, and clean the boilers approximately once a month.Thewatchmen are neither armed, deputized, nor uniformed. In accordancewith our usual policy, we shall include them in the unit 4We find that all production and, maintenance employees of theEmployers, including janitor and watchmen, but excluding office andclerical employees, salesmen, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, of effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured a majority of the valid votes cast, and thatthe challenged ballots are insufficient in number to affect the resultsof the election.Accordingly, we shall certify it as the- exclusivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Congress of Industrial Organizationshas been designated by a majority of the employees in the unit de-scribed in Section IV, above, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.Mi.. JOHN M. HousTON took no part in the consideration of theabove Decision and Certification of Representatives.3Matter of Inland Steel Company,73 N L R B 194Matter of J. d L Steel Barrel Company,68 N L R B.409;Matter of Marsh FurnitureCompany,66 N L. R. B. 133.